
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1423
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Carnahan, Mr. Wolf, and
			 Mr. Baird) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Observing the 15th anniversary of the
		  Srebrenica genocide and expressing support for Srebrenica Remembrance
		  Day in the United States.
	
	
		Whereas July 2010 marks the 15th anniversary of the fall
			 of Srebrenica to Bosnian Serb forces operating in Bosnia and Herzegovina and
			 the massacre of approximately 8,000 people who were resident in or who had
			 sought refuge in the United Nations-designated safe area of
			 Srebrenica;
		Whereas beginning in April 1992, aggression and ethnic
			 cleansing perpetrated by Bosnian Serb forces, while taking control of the
			 surrounding territory, resulted in a massive influx of Bosniaks seeking
			 protection in Srebrenica and its environs, which the United Nations Security
			 Council designated a safe area in Resolution 819 on April 16,
			 1993;
		Whereas Bosnian Serb forces blockaded the Srebrenica
			 enclave early in 1995, depriving the entire population of humanitarian aid and
			 outside communication and contact, and effectively reducing the ability of a
			 Dutch peacekeeping battalion stationed in the enclave to deter aggression or
			 otherwise respond effectively to a deteriorating situation;
		Whereas, on July 11, 1995, Bosnian Serb forces seized full
			 control of the Srebrenica enclave and proceeded to deport women, children, and
			 the elderly in buses, and to hold Bosniak males over 16 years of age at
			 collection points and sites in northeastern Bosnia and Herzegovina under their
			 control, and then to kill the captives and bury them in mass graves;
		Whereas Bosnian Serb forces, attempting to conceal
			 evidence of the massacre at Srebrenica, subsequently dismembered and moved
			 corpses and parts of corpses from initial mass grave sites to many secondary
			 sites scattered throughout parts of northeastern Bosnia and Herzegovina under
			 their control;
		Whereas the massacre at Srebrenica was among the worst of
			 many horrible atrocities to occur in the conflict in Bosnia and Herzegovina
			 from April 1992 to November 1995, during which the policies of aggression and
			 ethnic cleansing, pursued by Bosnian Serb forces with the direct support of the
			 Serbian regime of Slobodan Milosevic and its followers, ultimately led to the
			 displacement of more than 2,000,000 people, and the killing, raping, and
			 torturing of innocent civilians on a massive scale;
		Whereas Article 2 of the Convention on the Prevention and
			 Punishment of the Crime of Genocide (done at Paris on December 9, 1948, and
			 entered into force with respect to the United States on February 23, 1989)
			 defines genocide as any of the following acts committed with intent to
			 destroy, in whole or in part, a national, ethnical, racial or religious group,
			 as such: (a) killing members of the group; (b) causing serious bodily or mental
			 harm to members of the group; (c) deliberately inflicting on the group
			 conditions of life calculated to bring about its physical destruction in whole
			 or in part; (d) imposing measures intended to prevent births within the group;
			 and (e) forcibly transferring children of the group to another
			 group;
		Whereas in 2005, the 10th anniversary year of the fall of
			 Srebrenica, the United States Congress, with the passage of H. Res. 199 and S.
			 Res. 134 (109th Congress), became the first legislative body to recognize the
			 July 1995 massacre, as implemented by Serb forces in and near the United
			 Nations-designated safe area Srebrenica, as a genocide under the
			 terms of the Convention on the Prevention and Punishment of the Crime of
			 Genocide;
		Whereas since the passage of H. Res. 199 and S. Res. 134
			 (109th Congress), other legislative bodies have recognized the July 1995
			 massacres in Srebrenica as a genocide under the terms of the Convention on the
			 Prevention and Punishment of the Crime of Genocide, including the European
			 Parliament;
		Whereas the International Commission on Missing Persons
			 continues to use and develop the most advanced DNA identity testing to identify
			 victims of the Bosnian Serb forces at Srebrenica, as well as those killed in
			 the conflict in Bosnia and Herzegovina from 1992 to 1995 and the wider conflict
			 in the western Balkans in the 1990s, and, having positively identified over
			 6,490 Srebrenica victims using DNA-led scientific methods, currently estimates
			 almost 8,100 persons killed during and after the fall of the Srebrenica
			 enclave;
		Whereas, on July 21, 2008, police in Serbia arrested
			 Radovan Karadzic, the Bosnian Serb political leader in July 1995, who in 1995
			 was indicted by the International Criminal Tribunal for the former Yugoslavia
			 (ICTY) for genocide and other crimes committed against civilians throughout the
			 territory of Bosnia and Herzegovina;
		Whereas Ratko Mladic, the Bosnian Serb military leader in
			 July 1995, later indicted by the ICTY for genocide, crimes against humanity,
			 and violations of the laws and customs of war, remains at large; and
		Whereas July 11 would be an appropriate date to designate
			 Srebrenica Remembrance Day in annual observance of the
			 Srebrenica genocide: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)solemnly observes the 15th anniversary of
			 the Srebrenica genocide;
			(2)supports the
			 designation of Srebrenica Remembrance Day in the United
			 States;
			(3)commends the official bodies that have
			 recognized the Srebrenica genocide, including the European Parliament, which
			 declared a Srebrenica Remembrance Day in the European Union;
			(4)honors the memory
			 of the thousands of innocent people who died at Srebrenica in Bosnia and
			 Herzegovina in July 1995, along with all individuals who were killed during the
			 conflict in Bosnia and Herzegovina from 1992 to 1995;
			(5)extends its
			 condolences to the families and friends of those who died at Srebrenica in July
			 1995, and during the conflict in Bosnia and Herzegovina from 1992 to 1995;
			(6)reaffirms its
			 support for the independence and territorial integrity of Bosnia and
			 Herzegovina, peace and stability in southeastern Europe as a whole, and the
			 right of all people living in the region, regardless of national, racial,
			 ethnic or religious background, to return to their homes and enjoy the benefits
			 of democratic institutions, the rule of law, and economic opportunity, as well
			 as to know the fate of missing relatives and friends;
			(7)thanks the International Commission on
			 Missing Persons for outstanding achievement in identifying persons missing from
			 Srebrenica and as a result of the conflict in Bosnia and Herzegovina from 1992
			 to 1995, as well as the wider conflict in the western Balkans in the
			 1990s;
			(8)expresses satisfaction at the apprehension
			 and transfer of Radovan Karadzic to the International Criminal Tribunal for the
			 former Yugoslavia (ICTY), where he is currently being tried on charges of
			 genocide, crimes against humanity, and other violations of the laws or customs
			 of war; and
			(9)urges all countries to meet their
			 obligations to cooperate fully with the ICTY at all times, vigorously pursuing,
			 apprehending, and transferring to The Hague without delay all persons indicted
			 by the ICTY, including Ratko Mladic.
			
